DENNIS, Justice,
dissenting.
I respectfully dissent.
The trial court clearly abused its discretion in refusing to compel the appearance of Eddie Landry under the circumstances of this case. Landry’s appearance and testimony were material and relevant to defendant’s misidentification defense. The trial court’s ruling has violated the defendant’s fundamental constitutional right to présent a defense and compel the attendance of witnesses on his behalf. U.S.Const. amend. VI; La.Const. art. I § 16; Washington v. Texas, 388 U.S. 14, 87 S.Ct. 1920 (1967); State v. Hogan, 372 So.2d 1211 (La.1979); State v. Jones, 363 So.2d 455 (La.1978); State v. Mizell, 341 So.2d 385 (La.1976).